Case 18-81127-TLS               Doc 203    Filed 02/20/19 Entered 02/20/19 15:48:45              Desc Main
                                          Document      Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                          )        Case No. BK 18-81127-TLS
                                                          )
EAT FIT GO HEALTHY FOODS, LLC et al.1                     )        Chapter 11
                                                          )
                                    Debtors.              )

                                      CERTIFICATE OF SERVICE

         The Undersigned hereby certifies that on February 19, 2019, a true and correct copy of the:

Notice of Proposed Assumption and Assignment of Unexpired Lease and Cure Costs in

Connection With Sale Transaction & Notice Setting Objection/Resistance Deadline [Doc. 197]

was sent to those parties receiving electronic notice via the CM/ECF system, and sent via Federal

Express, overnight delivery and via electronic mail to the following:

         180 Burke, LLC
         1925 North 120th Street
         Omaha, NE 68154
         Attn: Scott Brown
         sbrown@quantumqre.com

                                                  EAT FIT GO HEALTHY FOODS, LLC ET
                                                  AL., Debtors

                                                  By: /s/ Nicholas Zluticky___
                                                     Paul M. Hoffmann (MO # 31922)
                                                     Nicholas Zluticky (MO # 61203)
                                                     Stinson Leonard Street, LLP
                                                     1201 Walnut Street, Suite 2900
                                                     Kansas City, MO 64106
                                                     Phone: 816.842.8600
                                                     Fax: 816.691.3495
                                                     Email:      paul.hoffman@stinson.com
                                                                 nicholas.zluticky@stinson.com
                                                     Counsel for Debtors


1
 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC,
and Eat Fit Go Healthy Foods - Minnesota, LLC.


CORE/3007017.0005/150240258.2
